DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species I, Claims 2-4, filed on 1/25/22, is acknowledged.
The Restriction mailed on 12/08/21 has been carefully reviewed and is held to be proper. The Restriction filed on 12/08/21 is hereby made Final.
	An Office Action on the merits of Claims 1-4 now follows.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Motor”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al (US 10,862,354).
Regarding claim 1, Nishikawa et al teach a motor using thin strip component (Abstract), comprising: 
a stator including a stator core (Fig. 3, 2) including an annular yoke having an outer part (Outer Area of 2) and an inner part (Inner Area of 2) and teeth (1a) extending inwardly from the inner part of the yoke, and a coil (9) wound around the teeth; and 
a rotor (10) rotatably disposed inside of the stator, 
the stator core including a lamination of a plurality of sheet members made of a soft magnetic material (Fig. 1, 1; Col. 1, lines 9-11), 
each of the sheet members having a binding part (Area 1b) to bind the sheet members (1) in the lamination (3) [after being heat treated and fastened by bolt (Fig. 3A, 4; Col. 4, line 66 - Col. 5, line 2) at a first part corresponding to the outer part of the yoke, 
at least the binding part of the first part being made of an amorphous soft magnetic material (1; Col. 3, lines 31-31), 
the sheet member (1) having a second part other than the first part, the second part (Inner Area of 2 or Fig. 7, Center of 14; Col. 6, lines 60-63) being made of a nanocrystal soft magnetic material. 
Regarding claim 2, Nishikawa et al teach that the first part includes an amorphous soft magnetic material (Col. 1, lines 9-11; Col. 6, lines 60-63). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Nishikawa et al in view of Buttner et al (US 10,090,720).
Regarding claim 3, Nishikawa et al teach a motor using thin strip component including the binding part, which reads on applicant’s claimed invention.
However, Nishikawa et al do not teach each of the sheet members has a recess on one face, the binding part is a protrusion on the other face defined with the recess, and the protrusion of each sheet member fits into the recess of the adjacent sheet member. 
Buttner et al teach a machine with optimized operational rotor and stator (Col. 2, lines 37-42) where each of the sheet members (Fig. 1, 100 & 200) has a recess (211) on one face, the binding part is a protrusion (213) on the other face defined with the recess, and the protrusion of each sheet member fits into the recess of the adjacent sheet member (100 & 200), in order to an improved, fastened lamination region (Col. 2, lines 35-36).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the motor of thin strip component with bolted binding region of Nishikawa et al by applying the protruding webbing of sheet 

Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Nishikawa et al in view of Makino et al (US 2017/0229930).
Regarding claim 4, Nishikawa et al teach a motor using thin strip component including the amorphous thin strip member (1; Col. 4, lines 53-54) , which reads on applicant’s claimed invention.
However, Nishikawa et al do not teach that each of the sheet members or laminations has a thickness of 0.01 mm or more and 0.05 mm or less .
Makino et al teach an improved magnetic-plate laminated body where the laminations having each a thickness of 0.01mm or more and 0.1 mm or less (Para. 0035), in order to ensure the rigidity of the laminated body (Para. 0017).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the motor of thin strip component with thin strip member of Nishikawa et al by applying the improved magnetic-plate laminated body where thickness laminations, as taught by Makino et al, in order to ensure the rigidity of the laminated body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
February 26, 2022